Exhibit 10.2

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERSISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN EXEMPTION FROM THE REGISTRATION UNDER SUCH ACT AND, IF THE COMPANY
REQUESTS, DELIVERY TO THE COMPANY OF AN OPINION REASONABLY SATISFACTORY TO THE
COMPANY AS TO THE APPLICABILITY OF SUCH EXEMPTION, UNLESS SOLD OR ELIGIBLE TO BE
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: 002

Date of Issuance: December 16, 2016 (“Issuance Date”)

 

Clean Diesel Technologies, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, MDB Capital Group, LLC, the registered holder
hereof or its permitted assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, upon exercise of this Warrant (including any
Warrants to purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”), at any time or from time to time on or after the Vesting
Date (as defined below in Section 17), but not after 11:59 p.m., New York time,
on the Expiration Date (as defined below in Section 17), such number of fully
paid and non-assessable shares of Common Stock (the “Warrant Shares”) as set
forth herein in Section 1(c), subject to adjustment as herein provided. Except
as otherwise defined herein, capitalized terms in this Warrant shall have the
meanings set forth in Section 17. This Warrant has been issued in connection
with that certain Engagement Letter, dated as of September 26, 2016, by and
between MDB Capital Group LLC (“MDB”) and the Company (the “Engagement Letter”)
and the completion of a private placement of shares of Common Stock by the
Company through the services of MDB as placement agent.

 

1.                                      EXERCISE OF WARRANT.

 

(a)                                 Mechanics of Exercise. Subject to the terms
and conditions hereof (including, without limitation, the limitations set forth
in Section 1(g)), this Warrant may be exercised by the Holder on any day on or
after the Vesting Date, in whole or in part, by delivery to the Company of a
notice, in the form attached hereto as Exhibit A (the “Exercise Notice”), of the
Holder’s election to exercise this Warrant. Within one (1) Trading Day following
an exercise of this Warrant as aforesaid, the Holder shall deliver payment to
the Company of an amount equal to the

 

1

--------------------------------------------------------------------------------


 

Exercise Price (as defined below) multiplied by the number of Warrant Shares as
to which this Warrant was so exercised (the “Aggregate Exercise Price”) in cash
or via wire transfer of immediately available funds if the Holder did not notify
the Company in such Exercise Notice that the exercise was made pursuant to a
Cashless Exercise (as defined in Section 1(e)). The Holder shall not be required
to deliver the original of this Warrant in order to effect an exercise
hereunder. Execution and delivery of an Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original of this Warrant and issuance of a new Warrant evidencing the right to
purchase the remaining number of Warrant Shares. Execution and delivery of an
Exercise Notice for all of the then-remaining Warrant Shares shall have the same
effect as cancellation of the original of this Warrant after delivery of the
Warrant Shares in accordance with the terms hereof. Notwithstanding the
foregoing, if all or any portion of this Warrant is cancelled, the Holder will
promptly deliver this Warrant to the Company upon request (and in exchange for a
replacement Warrant in the event of partial cancellation as provided herein).
Promptly, and in any event with in three (3) Trading Days, after receipt of
fully-completed and executed Exercise Notice, together with the Aggregate
Exercise Price if applicable, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Notice, in the form
attached hereto as Exhibit B, to the Holder and the Company’s transfer agent
(the “Transfer Agent”), unless the Company is acting as its own transfer agent,
and, further, shall (X) if the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program and the shares
of Common Stock to be delivered upon exercise of this Warrant will not be
stamped or imprinted with the restricted legend set forth in Section 8(a), upon
the request of the Holder, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit/ Withdrawal at
Custodian system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program or the shares of Common Stock to be
delivered upon exercise of this Warrant will be stamped or imprinted with the
restricted legend set forth in Section 8(a), issue and deliver to the Holder or,
at the Holder’s instruction pursuant to the Exercise Notice, to any designee of
the Holder to whom the Holder is permitted to transfer this Warrant, or any
agent thereof, in each case to the address as specified in the applicable
Exercise Notice, a certificate, registered in the Company’s share register in
the name of the Holder or such designee (as indicated in the applicable Exercise
Notice), for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the executed Exercise
Notice and payment of the Aggregate Exercise Price if applicable, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account or the date of delivery of the certificates evidencing such Warrant
Shares (as the case may be). No fractional shares of Common Stock are to be
issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded up to the nearest whole number.

 

(b)                                 Exercise Price.  For purposes of this
Warrant, the “Exercise Price” will be $2.20 per share (the “Exercise Price”).

 

(c)                                  Number of Shares. The Warrant Shares
subject to this Warrant shall be 394,479 shares of Common Stock.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Company’s Failure to Timely Deliver
Securities.  If within three (3) Trading Days after the Company’s receipt of the
applicable Exercise Notice and receipt of the applicable Aggregate Exercise
Price, the Company shall fail to issue and deliver a certificate to the Holder
and register such shares of Common Stock on the Company’s share register or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s exercise hereunder (as
the case may be), and if on or after such third (3rd) Trading Day the Holder (or
any other Person in respect, or on behalf, of the Holder) purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock, issuable upon such
exercise that the Holder so anticipated receiving from the Company, then, in
addition to all other remedies available to the Holder, the Company shall,
within four (4) Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including,
without limitation, by any other Person in respect, or on behalf, of the Holder)
(the “Buy-In Price”), at which point the Company’s obligation to so issue and
deliver such certificate or credit the Holder’s balance account with DTC for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise hereunder (as the case may be) (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to so issue
and deliver to the Holder a certificate or certificates representing such shares
of Common Stock or credit the Holder’s balance account with DTC for the number
of shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise hereunder (as the case may be) and pay cash to the Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock multiplied by (B) the lowest Closing Sale Price
of the Common Stock on any Trading Day during the period commencing on the date
of the applicable Exercise Notice and ending on the date of such issuance and
payment under this clause (ii).

 

(e)                                  Cashless Exercise. Notwithstanding anything
contained herein to the contrary (other than Section 1(f)), whether or not at
the time of such exercise a registration statement is effective (or the
prospectus contained therein is available for use) for the resale by the Holder
of all of the Warrant Shares, the Holder may, in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

3

--------------------------------------------------------------------------------


 

B= as applicable: (i) the Closing Sale Price of the Common Stock on the Trading
Day immediately preceding the date of the applicable Exercise Notice if such
Exercise Notice is (1) both executed and delivered pursuant to Section 1(a) on a
day that is not a Trading Day or (2) both executed and delivered pursuant to
Section 1(a) on a Trading Day prior to the opening of or during “regular trading
hours” (as defined in Rule 600(b)(64) of Regulation NMS promulgated under the
federal securities laws) on such Trading Day; or (ii) the Closing Sale Price of
the Common Stock on the date of the applicable Exercise Notice if the date of
such Exercise Notice is a Trading Day and such Exercise Notice is both executed
and delivered pursuant to Section 1(a) after the close of “regular trading
hours” on such Trading Day.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

(f)                                   Disputes.  In the case of a dispute as to
the determination of the Exercise Price or the arithmetic calculation of the
number of Warrant Shares to be issued pursuant to the terms hereof, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 14.

 

(g)                                  Insufficient Authorized Shares. The Company
shall at all times keep reserved for issuance under this Warrant a number of
shares of Common Stock as shall be necessary to satisfy the Company’s obligation
to issue shares of Common Stock hereunder (without regard to any limitation
otherwise contained herein with respect to the number of shares of Common Stock
that may be acquirable upon exercise of this Warrant). If, notwithstanding the
foregoing, and not in limitation thereof, the Company at any time does not have
a sufficient number of authorized and unreserved shares of Common Stock to
satisfy its obligation to reserve for issuance upon exercise of this Warrant,
then the Company shall promptly take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the number of shares necessary to satisfy the Company’s
obligations hereunder. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of the failure
to have sufficient authorized shares to permit the exercise of this Warrant
(“Authorized Share Failure”), but in no event later than seventy (70) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its Board of Directors to recommend to the
stockholders that they approve such proposal.

 

2.                                      ADJUSTMENT OF EXERCISE PRICE AND NUMBER
OF WARRANT SHARES. The Exercise Price and number of Warrant Shares issuable upon
exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 2.

 

4

--------------------------------------------------------------------------------


 

(a)                                 Stock Dividends and Splits. Without limiting
any provision of Section 2 or Section 4, if the Company, at any time on or after
the date hereof while this Warrant remains outstanding, (i) pays a stock
dividend on one or more classes of its then outstanding shares of Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, (ii) subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its then outstanding
shares of Common Stock into a larger number of shares or (iii) combines (by
combination, reverse stock split or otherwise) one or more classes of its then
outstanding shares of Common Stock into a smaller number of shares, then in each
such case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event.  Any adjustment made
pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination. If any event requiring an adjustment
under this paragraph occurs during the period that an Exercise Price is
calculated hereunder, then the calculation of such Exercise Price shall be
adjusted appropriately to reflect such event.

 

(b)                                 Number of Warrant Shares. Simultaneously
with any adjustment to the Exercise Price pursuant to paragraph (a) of this
Section 2, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the adjusted
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment (without regard to any limitations
on exercise contained herein).

 

(c)                                  Other Events.  In the event that the
Company (or any subsidiary or affiliate of the Company) shall take any action to
which the provisions hereof are not strictly applicable, or, if applicable,
would not operate to protect the Holder from dilution or if any event occurs of
the type contemplated by the provisions of this Section 2 (i.e., proportional
adjustments to reflect changes in the Company’s capital structure, but not
anti-dilution protections based on the issuance price of new securities) but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features, an “Other Adjustment Event”), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Exercise Price and the number of Warrant Shares (if applicable) so as to
protect the rights of the Holder, provided that no such adjustment pursuant to
this Section 2(c) will increase the Exercise Price or decrease the number of
Warrant Shares as otherwise determined pursuant to this Section 2, provided
further that if the Holder does not reasonably accept such adjustments as
appropriately protecting its interests hereunder against such dilution, then the
Company’s board of directors and the Holder shall agree, in good faith, upon an
independent investment bank of nationally recognized standing to make such
appropriate adjustments, whose determination shall be final and binding and
whose fees and expenses shall be borne by the Company unless such adjustment, as
finally determined by such investment bank, is within three percent (3%) of the
Company’s originally proposed adjustment, in which case such fees and expenses
shall be borne by the Holder. For the avoidance of doubt, an “Other Adjustment
Event” shall not include a bona fide financing transaction in which the Company
sells its securities for the principal purpose of raising working capital or
other operating capital or any issuance or grant to an employee, director or
consultant of the Company (or any subsidiary or affiliate of the Company) under
an incentive stock plan approved by the board of directors of the Company.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Calculations. All calculations under this
Section 2 shall be made by rounding to the nearest cent or the nearest
1/100th of a share, as applicable. The number of shares of Common Stock
outstanding at any given time shall not include shares owned or held by or for
the account of the Company, and the disposition of any such shares shall be
considered an issue or sale of Common Stock.

 

3.                                      RIGHTS UPON DISTRIBUTION OF ASSETS. In
addition to any adjustments pursuant to Section 2 above, if the Company shall
declare or make any dividend or other distribution of its assets (or rights to
acquire its assets) to holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant while this Warrant remains outstanding, then, in each such case, the
Holder shall be entitled to participate in such Distribution to the same extent
that the Holder would have participated therein if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant immediately before the date on which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution.

 

4.                                      PURCHASE RIGHTS.  In addition to any
adjustments pursuant to Section 2 above, if at any time while this Warrant
remains outstanding the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights.

 

5.                                      NONCIRCUMVENTION. The Company shall not,
by amendment of its articles of incorporation, bylaws  or through any
reorganization, transfer of assets, consolidation, merger, scheme, arrangement,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, and will at all times in good faith carry out all the provisions of
this Warrant and take all action as may be required to protect the rights of the
Holder against impairment.

 

6.                                      WARRANT HOLDER NOT DEEMED A STOCKHOLDER.
Except as otherwise specifically provided herein, the Holder, solely in its
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of share capital of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in its capacity as the Holder of this Warrant, any of
the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which it is then

 

6

--------------------------------------------------------------------------------


 

entitled to receive upon the due exercise of this Warrant.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company. Notwithstanding this Section 6, so long
as this Warrant is outstanding, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

7.                                      REISSUANCE OF WARRANTS.

 

(a)                                 Transfer of Warrant. If this Warrant is to
be transferred, the Holder shall surrender this Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Warrant (in accordance with Section 7(d)), registered in the name
of the transferee, representing the right to purchase the number of Warrant
Shares being transferred by the Holder and, if less than the total number of
Warrant Shares then underlying this Warrant is being transferred, a new Warrant
(in accordance with Section 7(d)) to the Holder representing the right to
purchase the number of Warrant Shares not being transferred. The rights and
obligations of the Registration Rights Agreement may be assigned and transferred
with any transfer of this Warrant. For the abundance of clarity, there is no
restriction on the assignment and transfer of this Warrant and the Registration
Rights Agreement, other than as provided by law, rule and regulation and any
specific agreements between the Holder and the Company.

 

(b)                                 Lost, Stolen or Mutilated Warrant. Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant (as to which a written
certification and the indemnification contemplated below shall suffice as such
evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Warrant, the Company shall execute and deliver to the Holder a new
Warrant (in accordance with Section 7(d)) representing the right to purchase the
Warrant Shares then underlying this Warrant.

 

(c)                                  Exchangeable for Multiple Warrants. This
Warrant is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Warrant or Warrants (in accordance
with Section 7(d)) representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, no
warrants for fractional shares of Common Stock shall be given.

 

(d)                                 Issuance of New Warrants. Whenever the
Company is required to issue a new Warrant pursuant to the terms of this
Warrant, such new Warrant (i) shall be of like tenor with this Warrant,
(ii) shall represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Section 7(a) or Section 7(c), the Warrant
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Warrants issued in connection with such
issuance, does not exceed the number of Warrant Shares then underlying this
Warrant), (iii) shall have an issuance date, as indicated on the face of such
new Warrant which is the same as the Issuance Date, and (iv) shall have the same
rights and conditions as this Warrant.

 

7

--------------------------------------------------------------------------------


 

8.                                      COMPLIANCE WITH THE SECURITIES ACT.

 

(a)                                 Agreement to Comply with the Securities Act;
Legends. The Holder, by acceptance of this Warrant, agrees to comply in all
respects with the provisions of this Section 8 and the restrictive legend
requirements set forth on the face of this Warrant and further agrees that such
Holder shall not offer, sell or otherwise dispose of this Warrant or any Warrant
Shares to be issued upon exercise hereof except under circumstances that will
not result in a violation of the Securities Act of 1933, as amended (the
“Securities Act”). This Warrant and all Warrant Shares issued upon exercise of
this Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:

 

“NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERSISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN EXEMPTION FROM THE REGISTRATION UNDER SUCH ACT AND, IF THE COMPANY
REQUESTS, DELIVERY TO THE COMPANY OF AN OPINION REASONABLY SATISFACTORY TO THE
COMPANY AS TO THE APPLICABILITY OF SUCH EXEMPTION, UNLESS SOLD OR ELIGIBLE TO BE
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

(b)                                 Representations of the Holder. In connection
with the issuance of this Warrant, the Holder specifically represents, as of the
date hereof, to the Company by acceptance of this Warrant as follows:

 

(i)                                     The original Holder is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. The Holder is acquiring this Warrant and the Warrant Shares to
be issued upon exercise hereof for investment for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
of this Warrant or the Warrant Shares, except pursuant to sales registered or
exempted under the Securities Act.

 

(ii)                                  The Holder understands and acknowledges
that this Warrant and the Warrant Shares to be issued upon exercise hereof are
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that, under such laws and applicable regulations, such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. In addition, the Holder represents that it is familiar with
Rule 144 under the Securities Act, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

 

8

--------------------------------------------------------------------------------

 


 

9.                                      NOTICES.  The Company will give notice
to the Holder (i) promptly upon each adjustment of the Exercise Price and the
number of Warrant Shares, setting forth in reasonable detail, and certifying,
the calculation of such adjustment(s); and (ii) at least five (5) days prior to
the date on which the Company closes its books or takes a record (A) with
respect to any dividend or distribution upon the shares of Common Stock,
(B) with respect to any grants, issuances or sales of any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to record holders of any class of shares of Common Stock or (C) for
determining rights to vote with respect to any dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.  To
the extent that any notice provided hereunder constitutes, or contains,
material, non-public information regarding the Company or any of its
subsidiaries, the Company shall simultaneously file such notice with the
Securities Exchange Commission pursuant to a Current Report on Form 8-K.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, if delivered personally; (ii) when
sent, if sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) when sent, if sent by e-mail by the sending party and the sending party
does not receive an automatically generated message from the recipient’s e-mail
server that such e-mail could not be delivered to such recipient, provided that
such sent e-mail is kept on file (whether electronically or otherwise), and
either (A) a copy of the relevant notice is sent on the same day as such sent
email in accordance with clause (i), (ii) or (iv) of this paragraph or (B) an
authorized representative of the Company affirmatively acknowledges receipt of
such email by reply email or other written communication) and (iv) if sent by
overnight courier service, one (1) Trading Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

 

If to the Company:

 

Clean Diesel Technologies, Inc.

1621 Fiske Place

Oxnard, CA 93033

Attention: Chief Executive Officer

 

If to a Holder, to its address, facsimile number or e-mail address set forth
herein or on the books and records of the Company.

 

Or, in each of the above instances, to such other address, facsimile number or
e-mail address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date and recipient facsimile number or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iv) above, respectively.

 

9

--------------------------------------------------------------------------------


 

10.                               AMENDMENT AND WAIVER. Except as otherwise
provided herein, this Warrant may only be amended, modified or supplemented by
an agreement in writing signed by each party hereto. No waiver by the Company or
the Holder of any of the provisions hereof shall be effective unless explicitly
set forth in writing and signed by the party so waiving. No waiver by any party
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

11.                               SEVERABILITY.  If any provision of this
Warrant is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Warrant so long as this Warrant as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

 

12.                               GOVERNING LAW. This Warrant shall be governed
by and construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Warrant shall
be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude either party from bringing suit or taking other legal action against
the other party in any other jurisdiction to enforce a judgment or other court
ruling in favor of the such party. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

10

--------------------------------------------------------------------------------


 

13.                               CONSTRUCTION; HEADINGS. This Warrant shall be
deemed to be jointly drafted by the Company and the Holder and shall not be
construed against any Person as the drafter hereof.  The headings of this
Warrant are for convenience of reference and shall not form part of, or affect
the interpretation of, this Warrant.

 

14.                               DISPUTE RESOLUTION. In the case of a dispute
as to the determination of the Exercise Price, the Closing Sale Price or fair
market value or the arithmetic calculation of the Warrant Shares, as the case
may be, the Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile
(i) within two (2) Business Days after receipt of the applicable notice giving
rise to such dispute to the Company or the Holder (as the case may be) or
(ii) if no notice gave rise to such dispute, at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to agree upon such determination or calculation (as the case
may be) of the Exercise Price, the Closing Sale Price or fair market value or
the number of Warrant Shares (as the case may be) within three (3) Business Days
of such disputed determination or arithmetic calculation being submitted to the
Company or the Holder (as the case may be), then the Company shall, within two
(2) Business Days submit via facsimile (a) the disputed determination of the
Exercise Price, the Closing Sale Price or fair market value (as the case may be)
to an independent, reputable investment bank selected by the Company and
reasonably acceptable to the Holder or (b) the disputed arithmetic calculation
of the Warrant Shares to the Company’s independent, outside accountant. The
Company shall cause the investment bank or the accountant (as the case may be)
to perform the determinations or calculations (as the case may be) and notify
the Company and the Holder of the results as soon as reasonably practicable.
Such investment bank’s or accountant’s determination or calculation (as the case
may be) shall be binding upon all parties absent demonstrable error. The fees
and expenses of the investment bank or the accountant shall be borne by the
Company unless the number in question, as finally determined by such investment
bank or accountant, is within three percent (3%) of the Company’s originally
proposed number, in which case such fees and expenses shall be borne by the
Holder.

 

15.                               REMEDIES, CHARACTERIZATION, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available at law or in equity. Each party
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the other party and that the remedy at law for any such
breach may be inadequate. The Company covenants to the Holder that there shall
be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, exercises and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). Each party therefore agrees that, in the event of any such breach or
threatened breach, the other party shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required. The Company shall provide all information and documentation to the
Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Warrant.

 

11

--------------------------------------------------------------------------------


 

16.                               TRANSFER. This Warrant may be offered for
sale, sold, transferred or assigned without the consent of the Company, subject
to compliance with Section 8 and other applicable law. The issuance of shares
and certificates for shares as contemplated hereby upon the exercise of this
Warrant shall be made without charge to the Holder or such shares for any
issuance tax or other costs in respect thereof, provided that the Company shall
not be required to pay any tax (a) based upon the net income of the Holder or
(b) that may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than the Holder or its agent on its
behalf.

 

17.                               CERTAIN DEFINITIONS.  For purposes of this
Warrant, the following terms shall have the following meanings:

 

(a)                                 “Bloomberg” means Bloomberg, L.P.

 

(b)                                 “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

(c)                                  “Closing Sale Price” means, for any
security as of any date, the last closing trade price for such security on the
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing trade
price, then the last trade price of such security prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
trade price of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing does not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no last trade price is reported for such security
by Bloomberg, the average of the ask prices of any market makers for such
security as reported in the “pink sheets” by OTC Markets Group Inc. (formerly
Pink Sheets LLC). If the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Sale Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 14. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during such period.

 

(d)                                 “Common Stock” means (i) the Company’s
shares of common stock, $0.01 par value per share, and (ii) any capital stock
into which such common stock shall have been changed or any share capital
resulting from a reclassification of such common stock.

 

(e)                                  “Convertible Securities” means any stock or
other security (other than Options) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.

 

12

--------------------------------------------------------------------------------


 

(f)                                   “Expiration Date” means the date that is
the fifth (5th) anniversary of the Issuance Date or, if such date falls on a day
other than a Business Day or on which trading does not take place on the
Principal Market (a “Holiday”), the next date that is not a Holiday.

 

(g)                                  “Options” means any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities.

 

(h)                                 “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or a government or any department
or agency thereof.

 

(i)                                     “Principal Market” means the a national
securities exchange in the United States or a recognized United States trading
medium which provides daily reports of the prices at which securities are
offered and traded.

 

(j)                                    “Registration Rights Agreement” means the
registration rights agreement entered into on even date herewith for the benefit
of the Holder.

 

(k)                                 “Trading Day” means, as applicable, (x) with
respect to all price determinations relating to the Common Stock, any day on
which the Common Stock is traded on the Principal Market, or, if the Principal
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or
(y) with respect to all determinations other than price determinations relating
to the Common Stock, any day on which The New York Stock Exchange (or any
successor thereto) is open for trading of securities.

 

(l)                                     “Vesting Date” means June 16, 2017.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

 

 

By:

/s/ Matthew Beale

 

 

Name: Matthew Beale

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

The undersigned holder hereby exercises the right to purchase                  
shares of Common Stock (“Warrant Shares”) of Clean Diesel Technologies, Inc., a
Delaware corporation (the “Company”), evidenced by the Warrant to purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

 

1.             Form of Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:

 

a “Cash Exercise” with respect to                   Warrant Shares; and/or

 

a “Cashless Exercise” with respect to                 Warrant Shares.

 

2.             Payment of Exercise Price. In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the Holder shall pay the Aggregate Exercise Price in the
sum of $                    to the Company in accordance with the terms of the
Warrant.

 

3.             Delivery of Warrant Shares.  The Company shall deliver to Holder,
or its designee or agent as specified below,            Warrant Shares in
accordance with the terms of the Warrant.  Delivery shall be made to Holder, or
for its benefit, to the following address:

 

 

 

 

Date:                   ,

 

 

 

Name of Registered Holder

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
               to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated          , 20  , from the
Company and acknowledged and agreed to by                .

 

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 